—In an action to recover damages for personal injuries, the defendant Richard S. Kirch appeals, as limited by his brief, from so much of an order of the Supreme Court, Richmond County (Maltese, J), dated May 16, 2003, as denied his motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against him.
Ordered that the order is affirmed, with one bill of costs.
Under the circumstances of this case, where discovery aimed *626at uncovering essential facts was still outstanding, the Supreme Court properly denied the appellant’s motion for summary judgment (see Rosa v Colonial Tr., 276 AD2d 781 [2000]; see also Destin v New York City Tr. Auth., 303 AD2d 713 [2003]; Barletta v Lewis, 237 AD2d 238 [1997]). Altman, J.E, H. Miller, Cozier and Mastro, JJ., concur.